324 F.2d 375
CRESCENT CREDIT CORPORATION, Appellant,v.James CAMERON, as Trustee in Bankruptcy of Albert Kraus, Inc., Appellee.
No. 20020.
United States Court of Appeals Fifth Circuit.
November 6, 1963.

Albert W. Copeland, J. H. Berman, Montgomery, Ala., for appellant, Godbold, Hobbs & Copeland, Montgomery, Ala., of counsel.
George B. Azar, Montgomery, Ala., for appellee, Azar & Campbell, Montgomery, Ala., of counsel.
Before RIVES, CAMERON and WISDOM, Circuit Judges.
PER CURIAM.


1
The sole question presented is whether the district court was clearly erroneous in finding that Mercantile Paper Company extended credit to Albert Kraus, Inc., rather than to Albert Kraus individually. A reading of the record convinces us that the district court was not clearly erroneous, indeed, that it was not erroneous at all. The judgment is


2
Affirmed.